Title: Abigail Adams to John Adams, 5 August 1782
From: Adams, Abigail
To: Adams, John


     
      My dearest Friend
      
       August 5th 1782
      
     
     I know not any pleasure equal to that which arises from feeding the Hungry, cloathing the Naked and making the poor prisoners Heart sing for Joy. All the Honours which your Country has conferd upon you has never excited in my mind half the Satisfaction which your Benevolent exertions and generous aid to the poor prisoners which I recommended to you, has given me. I am sorry not to have learnt any thing from your own pen with regard to them, but they have not been deficient in manifesting their gratitude to you, and making mention of your kindness, to their Friends here by every opportunity, nor could I help feeling the Lamentation of a Milton prisoner to his Friends, that it was his misfortune not to be a Brain­tree Man. Your Benevolence would lead you to do all in your power for the releaf of all those unhappy persons who are in confinement, yet those who were your towns Men and Neighbours have a particular claim to your attention. I expect a Letter to inclose from the Father of Lewis Glover. If you could forward it to him they will consider it as an additional favour and further let them know that all their Friends are well, which I suppose may be done through the commissary of prisoners. They frequently send Letters to their Friends here, but how I know not.
     I yesterday saw Mr. Foster, as I hope he will tell you in a months time, I gave him Letters which he has promised to deliver safe. You so seldom acknowledge the recept of any Letters from me, that but for many of the vessels arriveing safe, I should suppose they never reachd you. There are Letters in Boston from Mr. Ingraham I am told so late as May, by the Ship Thomas from Nants. How happy would it have made me to have learnt by a line from you that you was well. What greater hazard would your Letters meet with by way of France than mine, especially coverd to the Consul Le Etomb.
     You will find in one of the Letters a memmorandom for i.e. from Mrs. Warren the articles of china which she has mentiond she supposes may be purchased for 20 dollors. I think she must be mistaken. She has given a different direction as you will see per the inclosed. I should like to prog a little too if I thought you could afford it. I will not disown having already done it in some things, but tis but a little. I sent for a compleat set of china for a dining table some time ago, I know not whether you received the Letter and if you did whether you will know what a set is. Now I take it to consist in a doz. of dishes 6 different sizes, 3 doz. of table flat plates and 2 of Soup, 6 pudding dishes, 2 pr. Butter Boats, to which I should like 2 pr. of double flint cut Salts—all to set my table “neat and trim” when dear Collin returns. Perhaps you are house keeper enough allready to know what is necessary but I fancy you must have been often imposed upon before you got your Learning. They tell me you have purchased a House at the Hague and some have gone so far as to say you have sent for all your family. I wish you were with your family. I hear Mrs. Jay is unhappy. Is Mrs. Adams happy? No. Is Mrs. Dana happy? The world say she is, but I believe she would say no. She is younger than Mrs. Adams and does not think it so necessary to domesticate herself nor has she learnt a lesson the World will soon teach her.
     Thus far I wrote with an intention of sending by the Amsterdam vessel, but she has given me the slip. I laid by my paper but tho I do not know of a present opportunity I feel a new Inducement to write. Dr. Waterhouse yesterday made me a visit. He tells me he has written to you by the late vessel so it will be unnecessary for me to say any Thing concerning his Situation. The pleasure which I received from his company and conversation was next to that of seeing my dear absent Friend. He has lived in so much Friendship and intimacy with you, with Mr. Thaxter and my dear Boys, related so many anecdotes, appeard to enter into all your feelings even of the tender domestick kind that he attached me more to him in a few hours than he could otherways have done in half a year, tho his manners are of that frank, open, unreserved kind which are universally pleasing. He wished me exceedingly to go to you. He was sure it was necessary to your happiness and he could see no prospect of a peace. Even if one took place you certainly was the most suteable Man to reside at the Hague, the Dutch had a Friendship for you and a confidence in you, you was on every account the best calculated to do essential Service to your country there. Your character was high throughout Europe, even the tories respected it, but you was not happy abroad. You sighd for domestick tranquility, you longed for the peacefull shades of Brain tree and the kind 
       
       fostering
       care of Portia.
     Thus did this gentleman run on whilst I had not a wish to stop the musick of his tongue for the sweetest of all praise is that which is given to those we best love. Had my dear Friend been half as earnest with me to have taken passage with him as this Gentleman has been that I should go to him, he would have prevaild over my aversion to the Sea. But great as I feel the Sacrifice is I believe he judged best that I should remain where I am.
     But will you can you think of remaining abroad? Should a peace take place I could not forgive you half a years longer absence. O there are hours, days and weeks when I would not paint to you all my feelings—for I would not make you more unhappy. I would not wander from room to room without a Heart and Soul at Home or feel myself deserted, unprotected, unassisted, uncounseld.—I begin to think there is a moral evil in this Seperation, for when we pledged ourselves to each other did not the holy ceremony close with, “What God has joined Let no Man put assunder.” Can it be a voluntary seperation? I feel that it is not.
    